' department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uniform issue list 09-00__- legend date leaque industry members tri-state area union workers dear we have considered your ruling_request dated date and subsequent amendments requesting a ruling that the inclusion of certain employees will not adversely affect your status as a tax- exempt trust under internal_revenue_code i r c sec_501 facts you are a_trust tax-exempt under sec_501 you fund a voluntary employees’ beneficiary association plan veba’ you state that you currently provide health coverage to participants who are covered under collective bargaining agreements cba and employed in the industry you propose to add as new participants proposed participants to veba proposed participants consist of employees of members members are members of league you state that proposed participants all share an employment-related common bond with respect to the individuals otherwise covered by the fund’ you state that proposed participants consist solely of common_law employees who are not subject_to the terms of a collective bargaining agreement cba entered into with the union are employed by organizations whose principals are full or lifetime members of the leaque who are otherwise bound to a cba with union when employing workers who work for league located only in the tri-state area you state that in other words the proposed participants will be all non-union common_law employees of eligible league organization they will not include self-employed individuals sole proprietors partners llc members or any other individuals who are not common_law employees of eligible leaque members - as a result proposed participants consist of employees of members who are not covered under a collective bargaining agreement members already has some employees covered under the cba who are present participants of the veba last you represent that the proposed participants will consist only of employees of members who work in the tri-state area you will monitor closely the non-union participants of veba to ensure that at all times at least of the veba’s participants are covered by a cba with union in accordance with sec_1_419a-2t q a-2 ruling requested you requested the following ruling that the inclusion of the proposed participants located in the tri-state area will not adversely impact your exempt status as a veba under sec_501 law sec_501 provides that an organization described in subsection c or d or sec_401 a shall be exempt from taxation under this subtitle sec_1 et seq unless such exemption is denied under sec_502 or sec_503 sec_501 provides that organizations exempt from income_tax under sec_501 include a veba providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 provides that for an organization to be described in sec_501 it must be an empioyees' association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members or their dependents and substantially_all of its operations must be in furtherance of providing such benefits and no part of the net_earnings of the organization can inure other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-2 provides that the membership of an organization described in sec_501 must consist of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals typically those eligible for membership in an organization described in sec_501 are defined by reference to a common employer or affiliated employers to coverage under one or more collective bargaining agreements with respect to benefits provided by reason of such agreement s to membership in a labor_union or to membership in one or more locals of a national or international labor_union for example membership in an association might be open to all employees of a particular employer or to employees in specified job classifications working for certain employers at specified locations and who are entitled to benefits by reason of one or more collective bargaining agreements in addition employees of one or more employers engaged in the same line_of_business in the same geographic locale will be considered to share an employment-related bond for purposes of an organization through which their employers provide benefits employees of a labor_union also will be considered to share an employment-related common bond with members of the union and employees of an association will be considered to share an employment-related common bond with members of the association whether a group of individuals is defined by reference to a permissible standard or standards is a question to be determined with regard to all the facts and circumstances taking into account the guidelines set forth in this paragraph exemption will not be denied merely because the membership of an association includes some individuals who are not employees within the meaning of paragraph b of this section provided that such individuais share an employment-related bond with the employee-members such individuals may include for example the proprietor of a business whose employees are members of the association for purposes of the preceding two sentences an association will be considered to be composed of employees if percent of the total membership of the association on one day of each quarter of the association's taxable_year consists of employees within the meaning of paragraph b of this section sec_1_501_c_9_-2 provides generally that to be described in sec_501 there must be an entity such as a corporation or trust established under applicable local law having an existence independent of the member-employees or their employer sec_1 c -2 c provides that generally membership in an association is voluntary if an affirmative act is required on the part of an employee to become a member rather than the designation as a member due to employee status however an association shall be considered voluntary although membership is required of all employees provided that the employees do not incur a detriment as a result of membership in the association sec_1_501_c_9_-2 provides that a veba must be controlled by its membership by independent_trustee s or by trustees or other fiduciaries at least some of whom are designated by or on behalf of the membership sec_1_501_c_9_-3 provides that the life sick accident or other_benefits provided by a veba must be payable to its members their dependents or their designated beneficiaries sec_1_501_c_9_-3 through g detail the types of benefits that a tax-exempt veba may provide and who is eligible to receive the benefits sec_1_501_c_9_-3 provides that the term sick_and_accident_benefits means amounts furnished to or on behalf of a member or a member’s dependents in the event of illness or personal injury to a member or dependent sec_1_501_c_9_-4 provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 treas reg 1-419a q a-2 provides that for purposes of q a-1 a collectively bargained welfare_benefit_fund is a welfare_benefit_fund that is maintained pursuant to an agreement which the secretary of labor determines to be a collective bargaining agreement and which meets the requirements of the secretary_of_the_treasury as set forth in paragraph below treas reg 1-419a q a-2 provides that notwithstanding a determination by the secretary of labor that an agreement is a collective bargaining agreement a welfare_benefit_fund is considered to be maintained pursuant to a collective bargaining agreement only if the benefits provided through the fund were the subject of arms-length negotiations between employee_representatives and one or more employers and if such agreement between employee_representatives and one or more employers satisfies sec_7701 of the code moreover the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits to be provided through the fund collective bargaining agreement unless at least percent of the employees eligible to receive benefits under the fund are covered by the collective bargaining agreement finally a welfare_benefit_fund is not considered to be maintained pursuant to a treas reg 1-419a q a-2 provides that notwithstanding the preceding paragraphs and pending the issuance of regulations setting account limits for collectively bargained welfare_benefit funds a welfare_benefit_fund will not be treated as a collectively bargained welfare_benefit_fund for purposes of q a-1 if and when after date the number of employees who are not covered by a collective bargaining agreement and are eligible to receive benefits under the fund increases by reason of an amendment merger or other action of the employer or the fund in addition pending the issuance of such regulations for purposes of applying the percent test of paragraph to a welfare_benefit_fund that is not in existence on date percent shall be substituted for percent analysis you seek to add to veba’s membership proposed participants who work only in the tri-state area sec_501 exempts from taxation in pertinent part organizations described in sec_501 sec_501 describes vebas as providing payment of life sick accident or other_benefits to their members sec_1_501_c_9_-2 provides that the membership of an organization described in sec_501 must consist of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals typically those eligible for membership in an organization described in sec_501 includes among others to coverage under one or more collective bargaining agreements with respect to benefits provided by reason of such agreement s cm een tlt you were established pursuant to a cba between the league and union for the purpose of providing health coverage to participants employed in industry under sec_1_501_c_9_-2 employees covered under a collective bargaining agreement share an employment-related common bond and are deemed as employees further exemption will not be denied merely because the membership of an association includes some individuals who are not employees within the meaning of paragraph b of this section provided that such individuals share an employment-related bond with the employee- members see sec_1_501_c_9_-2 thus although proposed participants are not deemed as employee because they are not covered under a cba for the purpose of sec_1_501_c_9_-2 they still share an employment-related common bond with present participants of veba cba covered employees because both are employees of members further an association will be considered to be composed of employees if percent of the total membership of the association on one day of each quarter of the association's taxable_year consists of employees within the meaning of paragraph b of this section see sec_1_501_c_9_-2 therefore because of total membership of veba on one day of each quarter of veba’s taxable_year must compose of participants who qualify as employees within the meaning of sec_1_501_c_9_-2 the addition of proposed participants who are not covered under the cba and who work only in the tri-state area to participate in veba will not jeopardize your tax-exempt status as an organization described under sec_501 you represent that at all times at least of the individuals covered by veba are covered by a cba in accordance with sec_1_419a-2t q a-2 under treas reg 1-419a q a-2 a welfare_benefit_fund will not be treated as a collectively bargained welfare_benefit_fund for purposes of q a-1 if and when after date the number of employees who are not covered by a collective bargaining agreement and are eligible to receive benefits under the fund increases by reason of an amendment merger or other action of the employer or the fund in addition pending the issuance of such regulations for purposes of applying the percent test of paragraph to a welfare_benefit_fund that is not in existence on date percent shail be substituted for percent thus to continue to meet the employment-related common bond requirement based as a collective bargaining agreement veba as provided under sec_1_501_c_9_-2 sec_90 of your participants must consist of employees covered under the union cba ruling based on the information submitted representations made and the authorities cited above we conclude that the inclusion of employees of members of the league located in the tri-state area not covered in the cba with union will not adversely impact your exempt status as a veba under sec_501 this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it that it may not be used or cited by others as precedent sec_6110 provides this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
